Mr. Justice Thomas delivered the opinion of the court: This is a claim for $200.00 refund of privilege tax erroneously paid to the Department of Trade and Commerce by claimant for the year 1921. No defense of the claim is interposed by or on behalf of the State, and the Attorney General filed a statement and attached thereto as an exhibit a letter from the Director of the Department of Trade and Commerce in which he admits the overpayment was due to a clerical error and that the claim should be allowed. Accordingly, an award is allowed in favor of claimant in the sum of $200.00.